DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 9 and 13.
More specifically, the prior art of record does not specifically suggest the combination of “wherein live-mounting the asset golden copy for the asset onto the target client device, comprises: retrieving, from a golden copy registry, asset golden copy metadata associated with the asset golden copy, wherein the golden copy registry indexes the asset golden copy metadata, respective to the asset, based on a global asset identifier assigned to the asset: issuing, to a backup storage system, a live mount connection request comprising the asset golden copy metadata; receiving, from the backup storage system and in response to the live mount connection request, an asset golden copy handle: and issuing, to the target client device, a live mount instruction comprising the asset golden copy handle”. 
These feature together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore, claim 1, 9 and 13 are allowed.
Dependent claims 2-4, 6-8, 10-11, 14-16 and 18-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEN HOANG/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168